Bell, Chief Judge.
The defendant was convicted of arson in the first degree by knowingly damaging the Bleckley County jail by means of fire. Held:
1. It was shown at the trial that the only damage to the building was heavy smoke damage which required special machinery to remove it from the building. The jail itself was not charred or burned. Code § 26-1401 provides in part that "A person commits arson in the first degree when, by means of fire or explosive, he knowingly damages: . . .” The phrase "knowingly damages” is not further defined by the statute. It is defendant’s contention that this requires proof of charring or burning of the building itself. We do not agree. The verb "damages” is an ordinary word and when it is used in a statute it must be given its ordinary signification. Code § 102-102 (1). Webster defines "damage” as "To hurt; impair.” Thus, causing smoke damage to the jail building falls within this definition and constitutes arson in the first degree if the other elements of the crime are present.
2. The state’s evidence established that defendant had made a torch which he ignited and counseled another prisoner to set fire to a box of paper for the purpose of burning the jail and which caused the smoke damage. This evidence authorized the conviction.

Judgment affirmed.


Clark and Stolz, JJ., concur.